There was evidence tending to prove the facts necessary to be established in order to entitle the plaintiff to recover in an action against the town. A verdict in her favor could not be set aside on the ground that there was no evidence tending to show that she exercised ordinary care, or that the defendants neglected their duty. To deny the plaintiff an opportunity to try the merits of her claim, when, on the evidence presented, a verdict might properly be found in her favor, may be manifest injustice within the meaning of the statute. Gitchell v. Andover, 59 N.H. 363.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.